Citation Nr: 1506496	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder rotator cuff tear, status post arthroscopy and subacromial decompression, with acromioclavicular joint arthritis (a left shoulder disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to July 1971 with the United States Army, and from September 2005 to November 2006 with the United States Army National Guard.  The Veteran has additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a current left shoulder disability manifested by a rotator cuff tear, status post arthroscopy and subacromial decompression, with acromioclavicular joint arthritis. 

2.  The evidence is in relative equipoise as to whether the Veteran sustained a left shoulder injury during a period of INACDUTRA.  

3.  The Veteran's current left shoulder disability is etiologically related to the left shoulder injury sustained during a period of INACDUTRA. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a left shoulder disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that he injured his left shoulder during a period of INACDUTRA.  Specifically, the Veteran contends that on April 5, 2008, he was participating in physical fitness testing and, while performing push-ups, he heard and felt a popping sensation in his left shoulder.  The Veteran indicated that pain in the left shoulder has persisted since its initial onset and worsened in severity to the current disability.  

The Board first finds that the Veteran has a current left shoulder disability.  Private treatment records indicate diagnoses of left shoulder impingement with partial thickness rotator cuff tear and left acromioclavicular joint arthritis.  A private operative report indicates the Veteran underwent left shoulder arthroscopy with subacromial decompression and excision of the distal clavicle on December 20, 2010.  

Upon review of all the evidence of record, lay and medical, the Board next finds that the evidence is in relative equipoise as to whether the Veteran sustained a left shoulder injury on April 5, 2008, during a period of INACDUTRA.  Weighing against the claim of service connection are service treatment records, which are negative for complaints of, a diagnosis of, or treatment for a left shoulder injury during INACDUTRA during April 2008.  In addition, a June 1995 periodic health assessment form reflects the Veteran reported left shoulder pain, indicating the presence of symptoms prior to the reported April 2008 injury.  

In contrast, however, the Veteran has consistently and credibly reported a sharp onset of left shoulder pain while performing push-ups during physical fitness testing during INACDUTRA.  At the January 2014 Board hearing, the Veteran testified that he did not receive treatment for the left shoulder injury at the time of onset, but he did report the injury to his unit's Readiness NCO.  In support of the appeal, the Veteran submitted a sworn and notarized statement, dated in January 2013, from the Readiness NCO of the Veteran's unit, who indicated that, on April 5, 2008, the Veteran reported an injury to his left shoulder while performing push-ups.  

In addition, while a June 1995 periodic health assessment form noted left shoulder pain, subsequently yearly periodic health assessment forms do not reflect any complaints of left shoulder pain until January 2009, the first periodic health assessment completed after the reported April 2008 injury.  Furthermore, the Veteran underwent periodic examinations in February 1999 and January 2004.  Both service examination reports reflect normal orthopedic examinations of the upper extremities and no indication of left shoulder complaints.  Finally, an October 2010 private health history questionnaire indicated the Veteran reported an onset of left shoulder pain in 2008.  

The Board further finds that the Veteran's current left shoulder disability is etiologically related to the injury sustained during INACDUTRA.  The Veteran was afforded a VA examination in March 2011.  The VA examiner noted the Veteran's history and course of left shoulder symptomatology, as well as current complaints and functional limitations.  The VA examiner also reviewed the Veteran's service treatment records.  Following examination, the VA examiner opined that the Veteran's current left shoulder disability is at least as likely as not related to the reported injury sustained while performing push-ups.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports that the Veteran sustained a left shoulder injury during INACDUTRA and service connection for a left shoulder disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left shoulder disability is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


